 Fill in this information to identify the case:

 Debtor 1
                       Michael J. Celiga, Sr.

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: Northern    District of             Ohio
                                                                             (State)
 Case number           17-13097-aih




Form 4100R
Response to Notice of Final Cure Payment                                                                                               10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:       Mortgage Information
                                                                                                    Court claim no. (if known):
 Name of Creditor:          MTGLQ Investors, L.P.                                                   7

 Last 4 digits of any number you use to identify the debtor’s account: XXXXXX9321

 Property address:                         293 W Main Street
                                           Number       Street



                                           Madison, OH 44057
                                           City              State          ZIP Code

 Part 2:       Pre-petition Default Payments
 Check one:
  Creditor agrees that the debtor(s) have paid in full the amount required to cure the pre-petition default
   on the creditor’s claim
  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the pre-petition
   default on the creditor’s claim. Creditor asserts that the total pre-petition amount remaining unpaid
                                                                                                                                     $ ________
   as of the date of this response is:

 Part 3:       Post-petition Mortgage Payment
 Check one:

  Creditor states that the debtor(s) are current with all post-petition payments consistent with § 1322(b)(5)
     of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

   The next post-petition payment from the debtor(s) is due on:           01/01/2021*
   *Pending Trustee payment sent 1/11/2021 for the 12/1/2020              MM/DD/YYYY
   payment. However, the debtor is responsible for send in their payments due for 1/1/2021.
  Creditor states that the debtor(s) are not current on all post-petition payments consistent with § 1322(b)(5)
   of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

     Creditor asserts that the total amount remaining unpaid as of the date of this response is:
     a. Total post-petition payments due:                                                                         (a)   $                0.00
     b.     Total fees, charges, expenses, escrow, costs outstanding, and suspense                              +(b) $                   0.00
     c.     Total. Add lines a and b                                                                              (c)   $                0.00
     Creditor asserts that the debtor(s) are contractually
     Obligated for the post-petition payment(s) that first became
     Due on:
                                                                                       MM/DD/YYYY




 Form 4100R                                       Response to Notice of Final Cure Payment                                  page 1


             17-13097-aih             Doc         FILED 02/09/21           ENTERED 02/09/21 16:36:03                Page 1 of 3
   Debtor 1           Michael J. Celiga, Sr.                                                                   Case number 17-13097-aih
                      First Name Middle Name         Last Name


Part 4:       Itemized Payment History


If the creditor disagrees in Part 2 that the pre-petition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all post-petition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.




Part 5:       Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.

Check the appropriate box:
 I am the creditor
 I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



                      /s/Karen A. Maxcy                                                                     Date    2/9/2021
                      Signature


Print                 Karen A. Maxcy                                                                        Title   Authorized Agent for the Creditor
                      First Name           Middle Name           Last Name



Company               McCalla Raymer Leibert Pierce, LLC


If different from the notice address listed on the proof of claim to which this response applies:




Address               1544 Old Alabama Road
                      Number               Street



                      Roswell, GA 30076
                      City               State            Zip Code


   Contact phone      678-321-6965                                                                  Email      Karen.Maxcy@mccalla.com




Form 4100R                                       Response to Notice of Final Cure Payment                                                 page 2


           17-13097-aih              Doc            FILED 02/09/21             ENTERED 02/09/21 16:36:03                             Page 2 of 3
                                                                    Bankruptcy Case No.:   17-13097-aih
In Re:       Michael J. Celiga, Sr.                                 Chapter:               13
                                                                    Judge:                 Arthur I. Harris

                                               CERTIFICATE OF SERVICE

    I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
    30076, certify:

    That I am, and at all times hereinafter mentioned, was more than 18 years of age;

    That on the date below, I caused to be served a copy of the within Response to Notice of Final Cure
    Payment filed in this bankruptcy matter on the following parties at the addresses shown, by regular United
    States Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Michael J. Celiga, Sr.
293 W Main Street
Madison, OH 44057

Robert J. Delchin                                    (served via ECF Notification)
PO Box 533
Wickliffe, OH 44092

Lauren A. Helbling, Trustee                          (served via ECF Notification)
200 Public Square Suite 3860
Cleveland, OH 44114-2321

    I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.


  Executed on:        2/9/2021         By:      /s/Karen A. Maxcy
                        (date)                  Karen A. Maxcy,
                                                Authorized Agent for the Creditor




Form 4100R                            Response to Notice of Final Cure Payment                      page 3


         17-13097-aih       Doc       FILED 02/09/21           ENTERED 02/09/21 16:36:03         Page 3 of 3
